United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-3610
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                Jesse Lamond Jones,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: June 15, 2012
                               Filed: August 27, 2012
                                   [Unpublished]
                                   ____________

Before MURPHY, BRIGHT, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      A jury found Jesse Jones guilty of unlawful possession of a firearm as a
previously convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The
district court1 sentenced Jones to 300 months’ imprisonment. Jones appeals the
denial of his pretrial motion to suppress evidence, his conviction, and his sentence.
We affirm.

                                           I.

        This case arises out of a search warrant conducted at a trailer belonging to
Sarah Johnson in St. Cloud, Minnesota on May 10, 2010. Police suspected Jones in
a string of shootings that occurred in St. Cloud between April 23 and May 10, 2010,
and their investigation led them to Johnson’s trailer.

        During several hours of surveillance at the trailer, an officer observed Jones
leave the trailer to smoke a cigarette. Police contacted Johnson, who was not at the
trailer, and she informed police that there was a loaded 9 millimeter handgun in the
trailer. After Johnson returned to the trailer and urged Jones to come outside, Jones
voluntarily surrendered to officers. Police then arrested him on an outstanding
warrant.

        While the surveillance was ongoing, police obtained a warrant to search the
trailer. Officers executed the warrant after Jones’s arrest. Inside the trailer, officers
recovered a handgun that was missing its magazine. Forensic testing later confirmed
that casings recovered from the shootings in St. Cloud had fired from that weapon,
and that DNA on the handgun came from a single profile matching Jones’s.

      Jones was charged with unlawful possession of a firearm as a previously
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). Jones moved
to suppress the evidence collected from searching the trailer on the ground that the


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-
search warrant was not supported by probable cause. He also moved to dismiss the
indictment on various constitutional grounds. The district court, adopting the report
and recommendation of a magistrate judge,2 denied the motions.

        A jury found Jones guilty, and the district court sentenced him to 300 months’
imprisonment. Although the statutory maximum term for a felon in possession is ten
years, 18 U.S.C. § 922(g), Jones qualified as an armed career criminal pursuant to 18
U.S.C. § 924(e), and the statutory maximum term of imprisonment was thus increased
to life imprisonment.

                                          II.

        Jones argues that the district court should have suppressed the firearm seized
from Johnson’s trailer, because the search warrant affidavit was not supported by
probable cause. He complains that the affidavit was based largely upon information
from an unreliable source, and that it lacked sufficient evidence connecting him to the
trailer. In evaluating a district court’s denial of a motion to suppress, we review its
factual determinations for clear error and its legal conclusions de novo. United States
v. Lynch, 322 F.3d 1016, 1017 (8th Cir. 2003).

       The issuing magistrate had “a substantial basis for determining the existence
of probable cause.” Illinois v. Gates, 462 U.S. 213, 239 (1983). The affidavit
recounted statements of Michael Thomas Smith, who admitted that he was present in
a vehicle with Jones at the scene of one of the shootings in St. Cloud, and identified
Jones as the shooter. Smith’s statements bore indicia of reliability. The police
interviewed Smith in person, and Smith reported his first-hand observation of Jones’s
role in the shooting.


      2
       The Honorable Arthur J. Boylan, Chief United States Magistrate Judge for the
District of Minnesota.

                                         -3-
       The affidavit also contained evidence establishing “a fair probability that
contraband or evidence of a crime” would be found in Johnson’s trailer. Gates, 462
U.S. at 238. Smith stated that Jones possessed a firearm, and “individuals who
possess firearms tend to keep them for long periods of time.” United States v. Neal,
528 F.3d 1069, 1074 (8th Cir. 2008). The affidavit recounted that police had
observed Jones smoking outside Johnson’s trailer that morning, and that he was
inside the trailer at the time the affidavit was sworn. There was thus ample basis for
issuance of the warrant.

       Jones seeks to overturn his conviction on the grounds that Congress exceeded
its power under the Commerce Clause in enacting § 922(g)(1), and that § 922(g)(1)
impermissibly infringes on his rights under the Second Amendment. These
arguments are foreclosed by circuit precedent. United States v. Joos, 638 F.3d 581,
586 (8th Cir. 2011).

       Jones challenges his sentence on several grounds. We review the district
court’s application of the sentencing guidelines de novo and its factual determinations
for clear error. United States v. Williams, 627 F.3d 324, 327 (8th Cir. 2010).

        Jones first argues that the district court unconstitutionally increased the
statutory maximum punishment for his offense above ten years’ imprisonment when
it classified him as an armed career criminal without findings by a jury concerning his
prior convictions. This argument is foreclosed by precedent holding that the fact and
nature of prior convictions may be determined by the court. See Almendarez-Torres
v. United States, 523 U.S. 224, 226-27 (1998); United States v. Sherman, 440 F.3d
982, 991 (8th Cir. 2006). His constitutional challenge to the court’s enhancement of
his offense level under the sentencing guidelines also fails, because the guidelines are
merely advisory. United States v. Howell, 606 F.3d 960, 963 (8th Cir. 2010).




                                          -4-
       Jones next contends that the district court, in applying USSG § 4B1.4(b)(3)(A),
failed to make adequate findings that he possessed the firearm in connection with a
crime of violence. The district court did find, however, that “[t]he use of the firearm
. . . was part of the proof at trial of the offense of conviction.” This finding was
sufficient to permit meaningful appellate review, and we conclude that there was no
clear error. There was sufficient evidence tying Jones to the shootings in St. Cloud.
This evidence included testimony of Troy Chauvin that he drove Jones to the scene
of the shootings, heard gunshots, and witnessed Jones “wiping down” the handgun
on May 10. A forensics expert testified that the shell casings collected at the crime
scenes were fired from Jones’s weapon.

       Jones also argues that his sentence of 300 months’ imprisonment is
substantively unreasonable. We review the reasonableness of a sentence under a
deferential abuse-of-discretion standard, Gall v. United States, 552 U.S. 38, 51
(2007), and accord a presumption of reasonableness to a sentence within the advisory
guidelines range. United States v. Smith, 656 F.3d 821, 826 (8th Cir. 2011). The
district court sentenced Jones in the middle of the advisory range, and we see no
compelling reason why the court was required to impose a shorter term of
imprisonment.

                                   *      *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                         -5-